Ogden, J.
Neither the petition for writ of error, nor the citation issued on the petition states the residence of either plaintiff or defendant in error. This is not in compliance with the statute nor the decisions of this court. (Article 1495, Paschal’s Digest; Eastman v. Heirs of Gray, 3 Texas, 514; Roberts v. Sollibellus, 10 Texas, 352; Owen and wife v. Tankersly, 12 Texas, 38.) And the return of the sheriff on the citation shows *263service on the attorney, without giving any reason for not serving the defendant. This service is not in accordance with the law. (Paschal’s Digest, article 1495; Halliman v. Middleton, 23 Texas, 538; Daniel v. Henry, 30 Texas, 25.) This court has no jurisdiction of the cause, for the errors pointed out. But the transcript was filed in this court over twelve months ago, and the plaintiff has paid no further attention to it. The writ of error is therefore dismissed, and the cause stricken from the docket.
Dismissed.